DETAILED ACTION
	Claims 1-25 are pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “LITHIUM ION BATTERY COMPRISING COMPOSITE OXIDE POSITIVE ELECTRODE ACTIVE MATERIAL.”	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 6, 14, and 19 each recite the term “superficial portion” rendering the claim indefinite. The dependent claims each fail to clarify the 35 U.S.C. 
The term "superficial portion" in Claims 1, 6, 14, and 20 is a relative term which renders the claim indefinite.  The term "superficial portion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “superficial portion” renders the claims indefinite because it is not clear what the scope of this term is. Specifically the size or the superficial portion is unknown, how deep it extends from the surface of the composite oxide is unknown, if it is uniformly surrounding the positive electrode active material particle is unknown, and the location of the superficial portion is unknown.  
Claims 4, 5, 9, 10, 17, 18, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 4, 5, 9, 10, 17, 18, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 9, 10, 17, 18, 22, 23 each recite the claim language “a peak of a concentration” referring to an X-ray spectrometry measurement, presumably of the claimed composite oxide including the superficial portion.
X-ray spectrometry is a well-known materials characterization tool that provides composition information of a measured sample. The data collected by X-ray 
Claims 6-12 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 6-12 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6-12 and 19-25 recite claim language pertaining to an atomic% of various elements as measured by X-ray photoelectron spectroscopy (“XPS”). However, the location of the XPS measurement in the active material is not specified in the claim language. This absence of clarification renders the claim indefinite, because the Specification makes clear that the concentrations claimed are at a particular location within the active material yet as currently written, the location of the XPS measurement is unknown and unspecified. For example, the Applicant’s Specification paragraph 71 states “In the XPS measurement from the surface of the positive electrode active 
material 100, the aluminum concentration is preferably 0.1 atomic% or more and 10 atomic% or less, more preferably 0.1 atomic% or more and 2 atomic% or less when the5 . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0006032A1 to Paulsen et al. in view of US2012/0034516 to Koo et al.
	Regarding Claim 1, US2016/0006032 to Paulsen (“PAULSEN”) discloses a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material (abstract, lithium cobalt oxide type active material) and a conductive additive (para. 103, super-P and graphite which are conductive additives are used in the positive electrode along with the active material), wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt (abstract), wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a superficial portion (para. 67, N dopants are present of the surface and are segregated to the surface from the core during heat 
	Paulsen is silent with respect to the conductive additive comprising carbon fiber.
	However, US2012/0034516 to Koo et al. (“KOO”) discloses a conductive additive comprising carbon fiber (para. 50). Similarly to PAULSEN and the claimed invention, KOO discloses the conductive additive is used as part of the positive electrode along with a positive electrode active material of lithium cobalt composite oxide type.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified PAULSEN’s conductive additive to comprise carbon fiber as claimed and as taught by KOO. The motivation for doing so would have been to use a conductive additive material known to be suitable for use in positive electrodes for lithium ion batteries wherein the positive electrode active material is a lithium composite oxide, as taught by KOO. 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 2, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (PAULSEN para. 38, Al comprises a compositional gradient from the surface layer to the core “The surface layer has an inhomogeneous composition compared to the core with a compositional gradient of the different M, M′(particularly Al), Li and O elements”; Mg exists at the surface but 
	Regarding Claim 3, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses wherein the magnesium and the fluorine comprise a region existing closer to a surface of the positive electrode active material than the aluminum is (PAULSEN para. 38, Al comprises a compositional gradient from the surface layer to the core “The surface layer has an inhomogeneous composition compared to the core with a compositional gradient of the different M, M′(particularly Al), Li and O elements”; Mg exists at the surface but not within the core and is thus closer to a surface of the active material than the Al as claimed, see para. 38 “The surface is enriched of elements N such as Mg, Ti, Fe, Cu, Ca, Ba, Y, Sn, Sb, Na, Zn, Zr and Si and, in one embodiment, the surface layer is formed by segregation from the core and accumulation of these metal dopants at the surface of the particles. In the core, these dopants are substantially absent”).  Para. 52 states that the N dopant may be F and or Mg and the N dopant segregates to the surface (“homogeneous dispersion of N dopants is improved when the second M-comprising precursor powder further comprises at least one element of the N dopant element group consisting of Mg, Fe, Cu, Ti, Ca, Ba, Y, Sn, Sb, Na, Zn, Zr and Si. Examples of suitable compounds comprising N elements are oxides (such as MgO, TiO2, SiO2, . . . ), fluorites (such as MgF2 . . .) with sub-micrometric 
	While it is the Office’s position that PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN recites several N dopant elements and does not explicitly recite that the fluorine comprises a region existing closer to a surface of the positive electrode active material than the aluminum is. 
	KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal oxide) is 10 wt. % or less, relative to a total weight of lithium transition metal oxide” (para. 14).
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.

	Regarding Claim 4, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses a structure that would necessarily display the claimed properties wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry.  The structure of PAULSEN is the same as that claimed, comprising the same composition, and thus would necessarily display the claimed X-ray spectrometry properties. Additionally, the structure of PAULSEN comprises Mg at the surface of the active material while Al is at the surface but also within the core. Accordingly, the XPS “peak” of Mg is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry because all of the Mg segregates to the surface while Al does not.
Regarding Claim 5, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses wherein a peak of a concentration of the magnesium and a peak of a concentration of the fluorine are positioned closer to a surface of the positive electrode active material79Attorney Docket No.: 12732-2005007Client Ref. No.: US25556-C1C3 than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry.  The structure of PAULSEN is the same as that claimed, comprising the same composition, and thus would necessarily display the claimed X-ray spectrometry properties. Additionally, the structure of PAULSEN comprises Mg and/or F at the surface of the active material (para. 52, N dopant may be Mg, F, or Mg and F and the N dopant segregates to the surface) while Al is at the surface but also within the core. Accordingly, the XPS “peak” of Mg is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry because all of the Mg segregates to the surface while Al does not. Similarly the F when used as an N dopant is at the surface and thus comprises a peak of a concentration closer to the surface than the peak of a concentration of aluminum.
	Additionally, KOO teaches F existing predominantly on the surface of the active material as discussed above. Accordingly, it would have been obvious to have ensured the F existed predominantly at the surface of the active material of PAULSEN i(where a peak of the concentration of F is closer to the surface than a peak of the concentration of Al) n view of the teaching of KOO in order to improve high voltage capabilities as taught by KOO. 
Regarding Claim 6, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claims 1-5, and PAULSEN further discloses a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a superficial portion (each as discussed above with respect to Claim 1), and wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%; Table 1 discloses 2.6 at. % Mg measured at the surface for EX2 and 3.6 at% for EX3 each of which are within and anticipate the claimed range; Fig. 4 illustrates 12 at.% Mg at the surface; Fig. 3 discloses 12 at.% Mg at the surface).
	As discussed above with respect to Claim 1, PAULSEN is silent with respect to the conductive additive comprising carbon fiber, however KOO teaches this claimed limitation. Modifying PAULSEN in view of KOO as asserted above results in the claimed invention wherein the conductive additive comprises carbon fiber.
	Regarding Claim 7, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is.  The example shown in Figure 4 comprises a maximum Mg concentration at the surface while the maximum Al concentration extends below the surface. Accordingly, the Mg “comprises a region 
	
    PNG
    media_image1.png
    612
    660
    media_image1.png
    Greyscale

	Regarding Claim 8, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (as discussed above with respect to Claim 7).  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN teaches the N dopants including F segregate to the surface and thus the fluorine comprises a region existing closer to a surface of the positive electrode active material than the aluminum is. However, PAULSEN closer to a surface of the positive electrode active material than the aluminum is.” 
	KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal oxide) is 10 wt. % or less, relative to a total weight of lithium transition metal oxide” (para. 14).
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein fluorine (and magnesium) comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would have been to inhibit gas evolution due to decomposition of an electrolyte at a high 
	Regarding Claim 9, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and PAULSEN further discloses wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry.  The example shown in Figure 4 comprises a maximum Mg concentration at the surface while the maximum Al concentration extends below the surface. Accordingly, the Mg peak (interpreted to mean a maximum peak) of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak (maximum peak) of a concentration of the aluminum is in energy dispersive X-ray spectrometry.
	Regarding Claim 10, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and PAULSEN further discloses wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry (para. 93 discloses XPS was utilized to take the measurements used to produce Figure 4).  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN does not explicitly recite that fluorine comprising a region existing closer to a surface of the positive electrode active material than the aluminum is. 

	Regarding Claim 11, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1.
	PAULSEN is silent with respect to the claimed concentration of fluorine wherein a concentration of the fluorine measured with X-ray photoelectron spectroscopy is more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).  
	However, KOO discloses a concentration of fluorine in the composite oxide that produces the desired effect of inhibiting gas generation during high voltage cycling as ranging from 10 wt.% or less of the total weight of the lithium transition metal oxide. 50 to 99.9 w.% of the fluorine is on the surface of the lithium transition metal oxide.
	Converting 10 wt.% or less to atomic % of the total lithium transition metal oxide results in an atomic % range of approximately 34 atomic% or less which overlaps the claimed range of 3.5 atomic % or more and less than or equal to 14 atomic%.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the content of F in PAULSEN to comprise an amount within the claimed range as taught by KOO. The motivation for doing so would have been to use an 
	Regarding Claim 12, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses wherein a concentration of the aluminum measured with X-ray photoelectron spectroscopy is more than or equal to 0.1 atomic% and less than or equal to 10 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%; Table 1 discloses Al comprises 0.3 at.% for EX2 and 0.3 at.% for EX3 each of which are within and anticipate the claimed range).  
	Regarding Claim 13, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6.
	PAULSEN is silent with respect to the carbon fiber is carbon nanofiber or carbon nanotube.
	KOO however discloses this claimed feature (para. 50) wherein the carbon fiber may be carbon nanotubes. 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified PAULSEN’s conductive material to comprise carbon nanotubes as taught by KOO. The motivation for doing so would have been to use a known material suitable for use as a conductive additive to a positive electrode comprising lithium cobalt composite oxide active material as taught by KOO.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 24, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 14. Modifying PAULSEIN in view of KOO as asserted above with respect to Claim 11 results in the structure of Claim 24 wherein a concentration of the fluorine measured with X-ray photoelectron spectroscopy is more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).  
	Regarding Claim 25, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 14, and PAULSEN further discloses wherein a concentration of the aluminum measured with X-ray photoelectron spectroscopy is more than or equal to 0.1 atomic% and less than or equal to 10 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%; Table 1 discloses Al comprises 0.3 at.% for EX2 and 0.3 at.% for EX3 each of which are within and anticipate the claimed range).  

Claims 14, 15, 17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PAULSEN in view of US2014/0186663 to Hiroki et al.
	Regarding Claim 14, PAULSEN is relied upon as above with respect to the lithium-ion secondary battery according to claims 1-13. PAULSEN further discloses a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material and a conductive additive (as discussed above with respect to Claim 1), wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt (abstract, lithium cobalt oxide based composite oxide as 
	PAULSEN is silent with respect to the conductive additive is (consists essentially of) graphene, or multilayer graphene as claimed.  
	US2014/0186663 to Hiroki et al. (“HIROKI”) discloses the conductive additive may comprise graphene or multilayer graphene (para. 97-98) and the conductive additive is part of a positive electrode comprising a positive electrode active material of lithium cobalt composite oxide (para. 97-98, Fig. 7, para. 103).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of PAULSEN to comprise the conductive additive of HIROKI including graphene or multilayer graphene. The motivation for doing so would have been to use a known material suitable for use as a conductive additive to a positive electrode comprising lithium cobalt composite oxide active material as taught by HIROKI.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 15, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 14, and PAULSEN further discloses the magnesium comprises a region existing closer to a surface of the 
	Regarding Claim 17, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 14, and PAULSEN further discloses a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry (as shown by Fig. 4 and discussed above).  
	Regarding Claim 19, PAULSEN and HIROKI are relied upon as above and PAULSEN further discloses a lithium-ion secondary battery (abstract) comprising a positive electrode (example 1, example 2, abstract) comprising a positive electrode active material and a conductive additive (as discussed above with respect to Claim 1), wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt (as discussed above with respect to Claim 1), wherein the positive electrode active material comprises the cobalt, aluminum, 82Attorney Docket No.: 12732-2005007Client Ref. No.: US25556-C1C3magnesium, and fluorine in a superficial portion (N dopants of PAULSEN segregate to the surface and metals such as Co of the core may be present in the surface region to some extent; see para. 38, para. 67, Fig. 5 depth profile indicating Co at the surface), and wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%; Table 1 discloses 2.6 at. % Mg measured at the surface for EX2 and 3.6 at% for EX3 each of which are 
	PAULSEN is silent with respect to the conductive additive comprising graphene, or multilayer graphene.   
	HIROKI discloses the conductive additive may comprise graphene or multilayer graphene (as discussed above with respect to Claim 14, see HIROKI para. 97-99 and Fig. 7B) and the conductive additive is part of a positive electrode comprising a positive electrode active material of lithium cobalt composite oxide.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of PAULSEN to comprise the conductive additive of HIROKI including graphene or multilayer graphene. The motivation for doing so would have been to use a known material suitable for use as a conductive additive to a positive electrode comprising lithium cobalt composite oxide active material as taught by HIROKI.
	The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 20, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 19, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (as shown by PAULSEN Fig. 4 and discussed above).  
Regarding Claim 22, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 19, and PAULSEN further discloses wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry (as illustrated by Fig. 4 duplicated below, the Mg peaks are greatest at the surface while the maximum Al peaks extend below the surface and are not at the surface).  

    PNG
    media_image2.png
    620
    695
    media_image2.png
    Greyscale

	
Claims 16, 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over PAULSEN in view of HIROKI further in view of KOO.
	Regarding Claim 16, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 14, and PAULSEN further discloses the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is.  
closer to a surface of the positive electrode active material than the aluminum is. 
	KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal oxide) is 10 wt. % or less, relative to a total weight of lithium transition metal oxide” (para. 14).
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein fluorine (and magnesium) comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would 
	Regarding Claim 18, PAULSEN, KOO, and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claims 14 and 16, and PAULSEN further discloses wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry.  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN does not explicitly state a peak of a concentration of fluorine positioned closer to a surface of the positive electrode active material than the aluminum is. It is the Office’s position that segregation of N dopants including F to the surface results in the claimed limitations “a peak of a concentration of fluorine positioned closer to a surface of the positive electrode active material than the aluminum is” because the Al comprises a composition profile beneath the surface while the F is at the surface. 
	In addition, KOO discloses these features. KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of 
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured that the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein fluorine (and magnesium) comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would have been to inhibit gas evolution due to decomposition of an electrolyte at a high voltage thus improving high voltage use of the electrode active material, as expressly taught by KOO.  
	Regarding Claim 21, PAULSEN, KOO, and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claims 1-19, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is.  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN does not explicitly state the fluorine comprises a region existing closer to a surface of the positive electrode active material than the aluminum is. It is the Office’s position that the segregation of N dopants such as F to the surface results in the claimed structure wherein the F comprises a region closer to a surface of the positive electrode active material than the aluminum is because the Al presence extends within the particle below the surface (Fig. 4, Fig. 5 of PAULSEN).
	Additionally, KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal oxide) is 10 wt. % or less, relative to a total weight of lithium transition metal oxide” (para. 14).
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured that the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein fluorine (and magnesium) comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would 
	Regarding Claim 23, PAULSEN, KOO, and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 19, and PAULSEN further discloses wherein a peak of a concentration of the magnesium are positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry.  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN is silent with respect to a peak of a concentration of the fluorine positioned closer to a surface of the peak of a concentration of the aluminum when measured by XPS. It is the Office’s position that the segregation of F to the surface results in the claimed structure because an XPS F peak would necessarily be present at the surface and thus would be closer to a surface of a peak of Al which is also present beneath the surface extending into the active material particle.
	Additionally, KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of 
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured that the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein a peak of a concentration of  fluorine (and magnesium) is positioned closer to a surface of the positive electrode active material than a peak of a concentration of aluminum when measured by XPS (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would have been to inhibit gas evolution due to decomposition of an electrolyte at a high voltage thus improving high voltage use of the electrode active material, as expressly taught by KOO.  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729